Citation Nr: 1545646	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, lower lumbar (low back disability).

2.  Entitlement to an effective date earlier than May 19, 2011 for the award of service connection for a low back disability.

3.  Entitlement to a rating in excess of 10 percent for lumbar radiculopathy, right.

4.  Entitlement to an effective date earlier than May 19, 2011 for the award of service connection for lumbar radiculopathy, right.

5.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his February 2014 substantive appeal, the Veteran indicated that he wanted a BVA videoconference hearing.  On August 31, 2015, the RO notified him that he was scheduled for a hearing in October 2015.  The Veteran failed to appear for that proceeding; however, it appears that the August 2015 notice letter was sent to an incorrect mailing address.  In this regard, documents submitted by the Veteran in August 2015 show an updated mailing address that was not listed on the hearing notice.  See August 2015 VA Form 28-1910; see also August 2015 Statement in Support of Claim.  Additionally, an August 28, 2015 letter to the Veteran, which was sent the same (incorrect) mailing address as the hearing notice, was returned as undeliverable.  Therefore, as the Veteran clearly did not receive the August 2015 hearing notice, he should be rescheduled for a hearing at his current address.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at his most recent address of record, as noted in his August 2015 VA Form 28-1910 and August 2015 Statement in Support of Claim.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




